Citation Nr: 9916088	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-29 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for adenocarcinoma of the prostate, status post 
prostatectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1967.

This appeal arises from a July 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO assigned an initial disability rating of 10 percent 
for adenocarcinoma of the prostate, status post 
prostatectomy.


REMAND

The veteran is seeking a higher disability rating for his 
service-connected adenocarcinoma of the prostate, status post 
prostatectomy.  The Board finds that the record regarding the 
veteran's claim is incomplete.  The claims file contains the 
report of a VA general medical examination of the veteran 
performed in February 1997.  The general medical examination 
report refers the reader to a urology examination for further 
information.  The claims file contains a cover sheet that 
indicates that a urological examination was performed on 
February 28, 1997, by G. Bridges, M.D., and that the 
examination results were to be faxed.  No further report of 
that examination is associated with the claims file.  
Therefore, the Board hereby REMANDS the case to obtain a copy 
of the report of the February 1997 VA urology examination, 
and associate that report with the claims file.

Additionally, according to a recent decision of the U.S. 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate 
or "staged" ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should obtain a copy of the 
full results and report of a VA urology 
examination of the veteran that was 
performed in February 1997, and should 
associate the complete report with the 
veteran's claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  The RO should also assign 
separate or "staged" ratings for 
separate periods of time, if warranted, 
in accordance with the Fenderson case.  
If any benefit sought, for which an 
appeal has been perfected, remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










